 F.W. WOOLWORTHCOMPANY307F.W. Woolworth Company1andHotel and Restaurant Em-ployees Union Local 705, affiliated with the AFL-CIO, Peti-tioner.2Case No. 7-RC-5606.August ^V, 1963DECISION ON REVIEW AND DIRECTION OF ELECTIONOn February 26,1963, the Regional Director for the Seventh Regionissued a Decision and Order in the above-entitled proceeding dismiss-ing the petition on the ground that the proposed unit is inappropriate.Thereafter, the Petitioner, in accordance with Section 102.67 of theBoard's Rules and Regulations, Series 8, as amended, filed with theBoard a request for review of such Decision and Order. The Em-ployer filed a statement in opposition to the request for review.TheBoard, by telegraphic Order dated March 25, 1963, granted the re-quest for review.Thereafter, the Employer and the Petitioner filedbriefs.The Board has considered the entire record in this case with respectto the Regional Director's determination under review, and makes thefollowing findings :The Petitioner seeks to represent a unit composed of all employeeswithin department 340 at the Employer's retail variety store located at6565 Woodward Avenue, Detroit, Michigan, including those who workprimarily at the lunch counter, snackbar, bakery counter, and in thekitchen.The Employer contends that only a storewide unit is ap-propriate.The Regional Director dismissed the petition on the groundthat the employees within department 340 do not constitute a func-tionally distinct and homogeneous group entitled to separate rep-resentation and that only a storewide unit is appropriate. In supportof its request for review, the Petitioner urges that the requestedemployees are quite like other restaurant employees found by theBoard to constitute sufficiently distinct and homogeneous groupsentitled to separate representation.The Employer, a retail variety store chain, is engaged in the saleof general merchandise and in the preparation and serving of food inits stores throughout the United States.The Detroit store involvedconsists of three levels, a first floor, second floor, and basement.De-partment 340 (hereinafter referred to as 340) is comprised of a kitchen,located on the second floor, and a snackbar, lunch counter, and bakerysales counter, all located closely adjacent, but not contiguous, on thefirst floor.The kitchen staff, consisting of three bakers, a cook, twobusboys-who also work at the lunch counter-and a salad girl, whoworks part-time as a lunch counter steamtable operator, prepares food1The name of the Employer appears as amended at the hearing.2 The name of the Petitioner appears as amended atthe hearing144 NLRB No. 35.727-033-64-vol. 14421 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the lunch counter or fountain and provides baked goods for thebakery sales counter.The lunch counter, which is equipped with59 stools and 9 dining booths, has 13 employees including 4 assigned tothe steamtable and 9 waitresses.The snackbar has two regular em-ployees who make and sell sandwiches, hot dogs, and pizzas.Thebakery sales counter also has two regular employees who sell bakedgoods for home and store consumption.The record shows that all store employees are hired under the sameprocession procedure; all are on a storewide payroll and are paid thesame starting wage on an hourly basis; all receive the same vacation,sick leave, holiday, pension, Christmas bonus, and discount benefits;and all punch the same timeclock.Uniforms worn by 340 employeesand smocks worn by other employees are furnished and launderedby the Employer.However, the record also discloses that 340 is theonly department in the store whose employees are under separatesupervision.The fountain manager and the fountain assistant man-ager, who have their own private office, are in complete charge of 340.Two floor supervisors, whose responsibilities are divided between thefront half and back half of the store's main floor, have only routinedirection over all employees.The duties of the floor supervisors areto see that new merchandise is displayed and that service is handledproperly on the main floor.On the other hand, the duties of thefountain manager and assistant manager, both of whom have hadspecial training and possess special skills relating to the preparationand serving of food, consist of seeing that food is prepared accordingtoWoolworth's policy and recipes and that customers are properlyserved.They also make work schedules and generally oversee all fouroperations within the department.Although some sales employees onnearby counters occasionally "help out" during busy periods on thebakery sales counter,' in no instance do they work in the kitchen, anddepartment 340 employees rarely work in other departments. It isthus clear that employee interchange and transfers between 340 andother store departments are practically nonexistent.Although it is apparent from the foregoing that there are some fac-tors that would support a finding of the appropriateness of a store-wide unit, it is equally clear that the requested employees in depart-ment 340, who are essentially restaurant employees, have a sufficientmutuality of interests to justify their establishment in a bargainingunit, apart from the other store employees.4 As the Board pointed out3 Contraryto the statement of our dissenting colleagues that sales clerks in departments010 and 020 regularly help out in department 340, the record reveals that the approxi-mately 20 employees who are assigned to the kitchen, the lunch counter, and booths arenever assisted by employees from other departments.The otherfour employees at thesnackbar and the bakery sales counter are occasionally assisted by employees from outsidetheir department.d SeeAllied Stores of Ohio, d/b/a A. Poisky Company,90NLRB 1868;ThalheimerBrothers,Incorporated.93 NLRB 726.Cf.Walgreen Co. of New York,Inc, 97NLRB 1101. F.W. WOOLWORTH COMPANY309in theAllied Storescase,5 this mutuality exists by reason of theirsingularly different work, training, and skills.Except for the twoemployees on the bakery sales counter and the two on the snackbar,it can hardly be said that the remaining 20 employees classified aswaitresses, bakers, cook, busboys, salad girl and steamtable operatorsare engaged in selling.Accordingly, and as no labor organization isseeking a broader unit, we find, contrary to the Regional Director, thatthe requested unit limited to employees in department 340 is ap-propriate, and that a question affecting commerce exists concerningthe representation of these employees, within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All department 340 employees employed by F. W. Woolworth Com-pany at 6565 Woodward Avenue, Detroit, Michigan, including thoseworking primarily at the lunch counter on the first floor, at the snack-bar on the first floor, at the bakery counter on the first floor, and thekitchen on the second floor, but excluding all other employees, officeclerical employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS RODGERs and LEEDOM, dissenting :The Employer herein, F. W. Woolworth Company, has a nationwidechain of retail variety stores, a familiar institution which requiresno further description.The Petitioner seeks to represent a unit con-sisting only of those employees working in the kitchen, at the lunchcounter, snackbar, and bakery counter of one of the Employer's stores.The Regional Director found the requested unit inappropriate for thepurposes of collective bargaining.We agree.The Board has consistently adhered to the policy that, in view ofthe highly integrated nature of retail store operations and the mu-tuality of interest existing among retail store employees, an overallunit of all selling and nonselling employees, rather than some smallergrouping, is generally appropriate for collective bargaining.?Onlywhere it can be shown that the nature of the employment, or the con-ditions of employment, give rise to a sufficiently separate and distinct8Allied Stores,ibid.,at p. 1869.,F.W. WoolworthCompany,119 NLRB 480,481, cited by the Employer in its brief, isclearly distinguishablefrom the instant case. In this case, unlike the earlier one, all em-ployeeswith department 340 are soughtto be represented.Neither the cases cited,by ourdissentingcolleagues nor any other Board precedentof which weare awarecompels aresult contraryto that which we reach here.7Maas Brothers, Inc.,88 NLRB129;C. C Anderson Stores Co.,100 NLRB 986; J. J.Moreau & Son, Inc,107NLRB 999;Ohrbaehs,Inc.,118 NLRB 231;John Breuner Co ,129 NLRB 394;Montgomery Ward & Co, Incorporated,132 NLRB 656. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDcommunity of interest will the Board find,a segment of the overall unitappropriate.'Here it has not been shown that the employees soughtby the Petitioner possess the requisite degree of distinction.Most of the employees sought are engaged essentially in sales work.This is precisely the kind of work performed by almost all the otheremployees in this retail store.Thus the employees who work at thebakery sales counter sell baked goods, just as the other clerks sell theseveral thousand other items stocked by the Employer.To be sure,the merchandise involved is food, rather than cosmetics, or toys, ordry goods; it may be stored and displayed on shelves in display cases,rather than on a counter, or on the floor; and it may be handled andpackaged somewhat uniquely because of its attributes.But we areunable to agree with our colleagues that these "differences" are signifi-cant, that these employees perform "singularly different work," orthat they possess different "training and skills." sThe waitresses, counter employees, and busboys perform duties thatdiffer somewhat from the duties of the other sales personnel.How-ever, these employees deal with the public, the Employer's customers,in the same manner as the sales clerks, and they perform the same typeof routine, repetitive tasks as the other employees. In view of thesefacts, we conclude that the employment interests of these employeesare not sufficiently distinct to warrant their being placed in a separateunit apart from the other selling and nonselling employees.As for the three bakers, the Board has recently held that a unit ofbakers in retail supermarkets, whose duties were essentially similar tothose of the bakers herein, was not appropriate for the purposes ofcollective bargaining.The Board found that the bakers constituted"an integral part of the operating personnel" of the stores.SafewayStores, Incorporated,137 NLRB 1741. In our opinion, the same maybe said of the bakers, and indeed all the other employees sought bythe Petitioner, in the instant case.It appears to us that this is simply the latestin a series of cases 10in which our colleagues have held that arbitrary groupings of em-ployees, obviously based solely on the Union's extent of organization,"constitute appropriate units for the purposes of collective bargaining.In this connection we note that there are two other "departments" inthe Employer's store that sell food products-department 010, thecandy and nuts counter, and department 020, the cookies, pretzels,potato chips, and hams counter.Both of these departments are con-8 See, for example,Bullocks,Inc, d/b/a I Magnin&Company,119 NLRB 642; F TVWoolworth Company,119 NLRB 480.9 SeePeoples Drug Stores, Inc,115 NLRB 1001, 100310 See, for example,Metropolitan Life Insurance Company,138 NLRB512;EquitableLife Insurance Company,138 NLRB 529;Dixie Belle Mills, Inc,139 NLRB 629Member Rodgers also regards PBallentine& Sons,141 NLRB 1103, andSav-0n Dr ugs,Inc,138 NLRB 1032, as falling within this group."Section 9(c) (5) of the Act prohibits the Board from making "the extent to whichthe employees have organized . . . controlling " GENERAL TELEPHONECOMPANY OF FLORIDA311tiguous to the bakery sales counter.The sales clerks in these depart-ments regularly help out at the bakery sales counter and snackbar 12which indicates that there is no difference between the sales clerksin departments 010 and 020 and the sales clerks included in the unitfound appropriate by our colleagues.Based on the above, we would find that the unit sought by the Peti-tioner is inappropriate and, accordingly, would dismiss the petition."12The record shows that employees from nearby departments,including 010, 020, 017(notions), and 140 (jewelry), help out at the snackbar and bakery sales counter when-ever those counters are busy or short of help,which occurs on the average of four orfive times a week ; and similarly, that employees from the snackbar and bakery salescounter wait on customers at the above-mentioned departments whenever the need arises.13Welgreen Company of New York, Inc.,supra; Peoples Drug Stores,Inc., supra;F.W. Woolworth Company,119 NLRB 480. In a recent case,Frostco Super Save Stores,Inc.,138 NLRB 125,our colleagues found that a unit of cooks, counter employees,busboys,and employees operating a popcorn concession was not appropriate,in the context of adiscount department store, as such employees"do not comprise a group with sufficientlydisparate employment interests...In each of the cited cases, the Board found in-appropriate for the purposes of collective bargaining,units of lunch counter-sodafountain employees similar to the unit sought by the Petitioner herein.General Telephone Company of FloridaandSystem Council T-2,International Brotherhood of Electrical Workers,AFL-CIO.'Case No. 12-CA-2331.August 30, 1963DECISION AND ORDEROn April 3, 1963, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices al-leged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the attached IntermediateReport.The General Counsel and Union filed exceptions to theIntermediate Report and the General Counsel filed a supportingbrief.The Respondent filed a reply brief in opposition to thoseexceptions and in support of the Trial Examiner's IntermediateReport and Recommended Order.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record1 System CouncilT-2 was described at the hearing as a committee consisting of repre-sentativeselected byvarious IBEWlocal unions representing the Respondent's employees.144 NLRB No. 28.